Title: To James Madison from James Monroe, [ca. 23 July] 1795
From: Monroe, James
To: Madison, James


Dear SirParis. June 3th. [ca. 23 July] 1795.
I received yours of the 26. of march and had before received those of the 4th. of Decr. 11 of march and 6th. of April which comprize all that I have received since my arrival here. I am happy to hear that you judged it expedient to deliver my letter of the 18th. of Decr. to Mr. R. because I think it could in no view do any harm, & might possibly in a particular view do some good. I wait with great anxiety the issue of that business and which it is probable I shall receive in the course of two or three weeks at furthest. I send you herewith other communications on the subject & which unfold the conduct of another member of the administration on it. I do it with a view that no misrepresentation may be palmed upon the publick in regard to it, and especially in respect to myself and which in a possible state of things might be attempted, but not in a probable one, for I do not think that that member will provoke a publick discussion on that point. I wish you however and those of our friends in whom you confide to be correctly informed of facts in case he does that misrepresentation may be guarded against.
You will be surprised to hear that to this moment I know no more of that treaty than I did seven months past notwithstanding the withholdg. it hazarded the confidence and of course the friendship of this country with whatever depended on that friendship: and certainly many things have depended on it even in the line of good offices particularly the negociations with Spain and Algiers as also eventual arrangements with this government in regard to England in case the treaty was rejected or future aggressions of the like kind and which have actually happened, make other measures necessary and which ought always to have held in view. In these respects much was hazarded by this policy and at different epochs much danger was really to be apprehended from it. But this government has in general acted wisely and generously upon this occasion, pursuing the same friendly policy towards us as if the incident had not happened. It has in the interim not only repaired the injuries we had before received as far as it was able to do it but interested itself in our behalf in the business with Spain and is now about to do it in that with Algiers &c unless indeed intelligence from your side of the water should prevent its good effect in both respects.
Since writing the above a peace has been concluded with Spain and the emigrant army which landed at Quiberon under the auspices of Great Britain completely destroyed, every man being either slain or taken prisoners: of which about 4000 were slain and 6000 taken prisoners.
By the treaty with Spain the whole of the Island of St. Domingo is ceded to France, the latter yielding her conquests here; that there are secret articles is more than probable providing for the contingence of a war between Spain and Britain: indeed I suspect the old connection between the two countries is revived. By this treaty no provision is made for us. I expected it would be so. For unless I could shew Jay’s treaty how could we expect it. I have long since made it known to the Executive that if that point was settled it would most certainly be done: and I likewise told Mr. P. as he went to Spain that if he would shew it, it would be done: but he did not think himself authorised to do it: after this I abandoned all hope: the aid which they now give us in favor of Algiers proves this but an extraordinary mission in the other case for that object thro the country too took it out of their hands. In case of a war between England and Spain I should not be surprised to see an attempt to involve us in it and then to see the same people who have heretofore opposed become the champions of the right of the Missisipi embarked on the side of England our alliance with France is at an end.
So far is a duplicate of one which has gone by the way of Bordeaux. One of the objects of this govt. in taking St. Domingo, is to provide a settlement for those of the army who require it at the end of the war, & a very wise and benevolent object it is.
The constitution is gone thro & adopted. It is now in the press to be presented as amended & tis possible some few corrections may yet be made before it be recommended to the primary assembley. Sieyes, after it was almost gone thro, introduc’d a proposition for some changes among which what he calls a constitutional jury was one, the object of which is to create a power independant of the govt. to keep the several branches within their spheres, this was adopted. I will send you a copy when printed of the whole.
We will endeavor to place the furniture you wish in Phila. by the meeting of Congress if possible. I beg of you to have to reserve upon this point but to command me as you please, being assured I shall be extremely gratified to serve you. We are well. Sincerely I am yr. friend
Jas. Monroe
